Citation Nr: 1603638	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-35 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 20 percent for postgastrectomy syndrome, hiatal hernia, and duodenal ulcer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1953 to March 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that the Veteran attempted multiple times to withdraw his appeal by telephone, but was informed that he needed to submit his withdrawal request in writing.  As of the date of the decision, no written request for a withdrawn of the claim has been received.  As such, the Board will proceed with adjudication of the claim.

The issues of entitlement to service connection for anxiety, larynx cancer, a neck disorder, and hypertension have been raised by the record in a December 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's postgastrectomy syndrome, hiatal hernia, and duodenal ulcer are manifested by no more than infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for postgastrectomy syndrome, hiatal hernia, and duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7308 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran filed his claim for an increased rating in June 2009, which was denied by a November 2009 rating decision.  His postgastrectomy syndrome, hiatal hernia, and duodenal ulcer have been rated at 20 percent under 38 C.F.R. § 4.114, Diagnostic Code 7308, for postgastrectomy syndrome.

Under Diagnostic Code 7308, a 20 percent rating is assigned for mild postgastrectomy syndrome with infrequent episodes of epigastric distress with characteristic mild circulatory symptoms after meals or continuous mild manifestations.  A 40 percent rating is assigned for moderate postgastrectomy syndrome with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  A maximum 60 percent rating is assigned for severe postgastrectomy syndrome associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  Id.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single disability rating will be assigned under the Diagnostic Code which reflects the predominant disability picture, with rating to the next higher rating where the severity of the overall disability warrants such rating.  38 C.F.R. § 4.114.

VA regulations provide that, for purposes of rating conditions 38 C.F.R. § 4.114, the term substantial weight loss means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term minor weight loss means a loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term inability to gain weight means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  Baseline weight means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112.

The Veteran's treatment records do not show that he has symptoms consistent with a rating in excess of 20 percent.  He has complained of heartburn and stomach pain, but denied any diarrhea or weight loss.  In August 2009, the Veteran reported stomach pains, distention after eating and shortness of breath, but did not report any diarrhea or weight loss.

The Veteran was afforded a VA examination in August 2009.  The examiner interviewed the Veteran and conducted a physical examination.  The Veteran reported gaining weight over the previous six months.  The Veteran denied having any nausea, vomiting, or diarrhea.  The Veteran also reported that he did not experience any overall functional impairments from his service-connected disabilities.  The examiner reported that the Veteran's postgastrectomy syndrome, hiatal hernia, and duodenal ulcer have had no change in their diagnoses.  The examiner noted that the Veteran had a normal abdominal examination with no findings of malnutrition. 

Thus, the record shows that the Veteran experienced some symptoms associated with his postgastrectomy syndrome, hiatal hernia, and duodenal ulcer.  However, as indicated, the record does not establish that his postgastrectomy syndrome, hiatal hernia, and duodenal ulcer result in diarrhea, nausea, or weight loss with malnutrition.  The Veteran is not entitled to a rating in excess of 20 percent.

The Board has considered other Diagnostic Codes for a higher alternative rating.  Specifically, the Board has considered the applicability of Diagnostic Code 7305 for duodenal ulcer disease and Diagnostic Code 7346 for hiatal hernia.  As the evidence does not show anemia and weight loss, recurrent incapacitating episodes, persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health during the appeal period, the Board finds that a higher rating is not warranted. 

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence suggests that the symptomatology of the Veteran's postgastrectomy syndrome, hiatal hernia, and duodenal ulcer are reasonably contemplated by the schedular rating criteria discussed above.  Specifically, the Veteran's service-connected disabilities were applied to the applicable rating criteria, general counsel opinions, and case law.  The Veteran was found to have a 20 percent rating under Diagnostic code 7308.  Although the Diagnostic Code in this case allows for a higher rating, the Board fully explained why a higher rating was not warranted.  

Moreover, there is simply no allegation that the Veteran's service-connected disabilities are unique or unusual in any way.  The Veteran may experience some symptoms such as heartburn, stomach pain, dissention, and shortness of breath that are not specifically enumerated in the schedular rating criteria.  However, schedular rating criteria charges the Board with considering the entirety of the Veteran's symptomatology in determining whether the symptoms from the Veteran's postgastrectomy syndrome, hiatal hernia, and duodenal ulcer results in impairment of health (a catchall criteria contained in the schedular rating criteria).  As such, in assigning the schedular rating for postgastrectomy syndrome, hiatal hernia, and duodenal ulcer, the Board necessarily considered all of the symptomatology and their impacts.  As such, the schedular rating criteria reasonably contemplate the Veteran's symptomology associated with his postgastrectomy syndrome, hiatal hernia, and duodenal ulcer.  That is, there is nothing unique or unusual about the Veteran's postgastrectomy syndrome, hiatal hernia, and duodenal ulcer.  As such, the assigned schedular evaluation is considered to adequately describe the Veteran's disabilities and a referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that he is unemployable solely on account of any of his service-connected postgastrectomy syndrome, hiatal hernia, and duodenal ulcer.  Thus, the Board finds that Rice is inapplicable.


ORDER

A rating in excess of 20 percent for post gastrectomy syndrome, hiatal hernia, and duodenal ulcer, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


